          Case 1:19-cv-01691-JR          Document 30       Filed 01/06/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 TABITHA E. ZIEMER,
                                                    Case No. 1:19-cv-01691-JR
                                  Plaintiff,

                        v.                          ORDER FOR FEES UNDER THE
                                                    EQUAL ACCESS TO JUSTICE ACT, 28
 COMMISSIONER, SOCIAL SECURITY                      U.S.C. § 2412(d)
 ADMINISTRATION,

                                  Defendant.

       It is hereby ORDERED that fees in the amount of $6,126.35 shall be awarded to Plaintiff

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Attorney and paralegal fees in

the amount of $6,126.35 will be paid to Plaintiff’s attorney, subject to verification that Plaintiff

does not have a debt which qualifies for offset against the awarded fees, pursuant to the Treasury

Offset Program as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney,

H. Peter Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a

debt, then the check for any remaining funds after offset of the debt shall be made out to Plaintiff

and mailed to Plaintiff’s attorney’s office at the address stated above.



ORDER FOR EAJA FEES - 1
[1:19-cv-01691-JR]
         Case 1:19-cv-01691-JR      Document 30   Filed 01/06/21   Page 2 of 2




IT IS SO ORDERED.

             6th
DATED this _______            January
                   day of _________________ 2021.


                                                      /s/ Jolie A. Russo
                                                     JOLIE A. RUSSO
                                                     U.S. MAGISTRATE JUDGE



Proposed Order submitted on January 5, 2021.

/s/ H. Peter Evans
H. Peter Evans, OSB 012532
Attorney for Plaintiff




ORDER FOR EAJA FEES - 2
[1:19-cv-01691-JR]
